Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-6 are currently pending in the instant application.  Claims 1 and 2 are rejected and claims 3-6 are objected in this Office Action.
I.	Priority
The instant application is 371 of PCT/JP2019/042262, October 29, 2019 and claims benefit of JAPAN 2018-233958, filed on December 14, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in  compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao, et al. (CN1743320 (A)) or Choi, et al. (Accession No. 2014:261366, CAPLUS) or Chen, et al. (Accession No. 2011:856236, CAPLUS) or Frade, et al. (Accession No. 2009:1223115, CAPLUS) or  Davis, et al. (Accession No. 2005:729503, CAPLUS). The instant invention claims  
    PNG
    media_image1.png
    269
    687
    media_image1.png
    Greyscale
 
 The Tao, et al. reference teaches saccharin-anion derivatives such as 
    PNG
    media_image2.png
    130
    180
    media_image2.png
    Greyscale
 (See page 7, line 17) wherein R1 to R4 are Me.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Choi, et al. reference teaches saccharin-anion derivatives such as 
    PNG
    media_image3.png
    379
    358
    media_image3.png
    Greyscale
 (See RN 896740-47-9) wherein R1 to R4 are butyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Chen, et al. reference teaches saccharin-anion derivatives such as 
    PNG
    media_image4.png
    332
    260
    media_image4.png
    Greyscale
 (See RN 1313762-91-2) wherein two of R1 to R4 combine for form a 6-membered ring; one of R1 to R4 is methyl and the remaining R1 to R4 is butyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Frade, et al. reference teaches saccharin-anion derivatives such as 
    PNG
    media_image5.png
    318
    264
    media_image5.png
    Greyscale
 (See RN 1338722-69-2) wherein two of R1 to R4 combine for form a 5-membered ring; one of R1 to R4 is methyl and the remaining R1 to R4 is butyl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Davis, et al. reference teaches saccharin-anion derivatives such as 
    PNG
    media_image6.png
    305
    196
    media_image6.png
    Greyscale
 (See RN 862110-86-9) wherein R1 to R4 are Et.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.	Objections

Dependent Claim Objections
Dependent Claims 3-6 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “An ammonium salt having a saccharin anion, represented by the formula (1)” which should read “An ammonium salt having a saccharin anion, represented by formula (1)”.  The term “the” should be deleted. Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626